Filed by: Federated Income Securities Trust Filed Pursuant to Rule 14a-6 of the Securities Act of 1934 Subject Company: Prudent Global Income Fund Commission File No. 811-4577 Prudent Bear Funds, Inc. Proxy – FAQ for Shareholders I read the Proxy Statement/Prospectus mailed to me about the proposed reorganization. What exactly does this mean to me? If approved by shareholders, your Prudent Bear Fund or Prudent Global Income Fund will be reorganized into a comparable Federated Prudent Fund as follows: If you own shares in: You will receive shares of: Prudent Bear Fund Federated Prudent Bear Fund §Class C Shares ðClass C Shares §No Load Shares ðClass A Shares Prudent Global Income Fund Federated Prudent Global Income Fund §No Load Shares ðClass A Shares The new Federated Prudent Funds are designed to carry on the investment program of the Prudent Bear Funds as part of the Federated family of products. I notice that my No Load shares will be converted to “Class A Shares.” Does this mean I will have to pay a sales charge when my account is converted? No, you will not pay any sales charges in connection with the reorganization.
